Feeemajs, J.,
delivered the opinion of the court:
Indictment for profane swearing.
Without looldng at the question whether the indictment sufficiently charges an offense, we think the proof clearly fails to make out a case. The woman was in her own house. A special deputy sheriff, with the plaintiff in an execution, went to the house. The officer went in and proposed to levy on a clock. The old lady did not approve this proceed-” ing, and made, no doubt, some pretty strong remarks. The plaintiff seems to have called her a liar, and she is shown to have used several words more profane than was proper on the occasion. But this was in her own house. It is not even shown that any one heard the words except the two who had gone to the house. This is not the offense contemplated by law, and the conviction cannot stand.
Keverse the ease. Recommend the attorney-general to nolle pros.